OPINION AND ORDER

Movant, Heather Elizabeth Rochet, KBA Member No. 89673, whose bar roster address is 4616 Northridge Circle, Crest-wood, Kentucky 40014, was admitted to the Kentucky Bar on May 1, 2003. By order of this Court dated December 28, 2009, she was suspended from the practice of law in Kentucky for non-payment of dues.
Pursuant to SCR 3.500, Rochet applied for restoration to membership on April 19, 2012, less than five years after her original suspension date. She has paid the dues owed, plus the required filing fee ($1,210). As a condition of reinstatement, she should also be in compliance with all applicable CLE rules. Attached to Rochet’s application was a copy of an e-mail from the Executive Director waiving the requirements of providing the names of three former clients and affidavits from three members of the Kentucky Bar who are in good standing. This was based on Ro-chet’s assertion that she has not practiced law and has been staying at home with her children and working in home party jewelry sales. There are currently no disciplinary matters pending against Rochet, nor *456has she been the subject of any claims against the Client Security Fund.
There being no impediments to her restoration, the Board of Governors has voted unanimously to recommend that this Court approve entry of an order restoring Heather E. Rochet’s license to practice law in the Commonwealth of Kentucky.
Upon review of the record, this Court agrees that the requirements of SCR 3.500 have been met, and finding no reason to disagree with the Board, adopts its recommendation and therefore ORDERS that:
1. Heather E. Rochet, KB A Member No. 89673, is restored to the practice of law in the Commonwealth of Kentucky.
2. Rochet, if she has not done so already, shall pay the costs of this proceeding in the amount of $169.84, for which execution may issue from this Court upon finality of this Order.
All sitting. All concur.
ENTERED: August 23, 2012.
/s/ John D. Minton, Jr. Chief Justice